Burke, J.
dissenting. Being unable to agree with the majority, and believing the matter of especial importance, I will set forth my views in a separate dissent. Loomis was the local agent of the plaintiff, and as such signed the regular selling contract. This contract is in evidence, and consists of three parts: First, those things which the company agrees to do; second, those things which the agent agrees to do; and a third part, supplemental and explaining the first and second subdivisions. Under the first subdivision we find: “And the company in consideration of the premises, and for the due observation of this agreement, upon the part of said dealer, agrees: (a) To allow the following commissions to the said dealer, which will be in full for all charges, services, expenditures, etc., . . . for each traction, portable, or skid engine, . . . separator, trucks, straw stacker, feeder and band cutter, . . . water tank, engine tender, . . . sold, duly settled for and delivered within the proper territory, by or through the agency of the said dealer, and not otherwise, a commission •of ten per cent.” Under the third subdivision, which in a nature explains and modifies the first and second subdivisions, appears this paragraph: “(e) That no commission shall be paid . . . upon .sales made where other goods or property is taken in trade or as part payment, unless at the option of the company, said dealer accepts such goods or property as his commission, and promises in writing to pay the company, at time of delivery and settlement, the amount necessary to make up the net price of the new goods.” The entire controversy in this case is over the construction of the words which we have italicised, “at the option of the companyThe threshing machine company claims that those words mean that the company has the option of paying or not paying the agent if any secondhand machinery is taken in in part payment. Loomis, on the other hand, insists that the •company has the option of paying the commission in cash or secondhand goods.
*43The majority opinion adopts the threshing machine company’s version of the contract, and it is from this portion of their opinion that 1 wish to register a vigorous dissent.
The case at bar is typical of at least half of the threshing machine sales made in this country. There is no dispute that Loomis furnished .a buyer satisfactory to the company, who sold him a new rig for $4,200, taking in payment short term notes, since paid, and which were practically cash, for $3,000, and also a secondhand rig upon which they placed a valuation of $1,200. Loomis was not consulted about the valuation of this secondhand rig and had not even examined it. The company sent its representative to Loomis, pending the sale, and exercised its option and required Loomis to accept his commission out of the secondhand machinery. This Loomis refused to do, because, as he said, he had not examined said secondhand machinery and did not know its value. Thereupon the representative of the company, after telephoning to the general manager, notified Loomis that the sale could go through without him having to take his commission in this manner. Loomis insists that this entire transaction amounted to a waiver of the company’s option to require him to accept secondhand machinery as his commission and that he is, therefore, entitled to cash. As already stated, this court holds that when any secondhand machinery is taken in upon a sale the agent is entitled to no commission unless the company gives it to him as a “tip.” It is with this construction of the contract that I take issue. It is safe to say that one half of the threshing machine business of this country, amounting to many millions of dollars annually, consists of sales in which part of the consideration is secondhand goods. I do not know who will be the most surprised, the threshing machine companies or their thousands of agents, to learn that the agents have not earned commissions on those sales. Such a construction seems to me so unreasonable and so unnatural, that it should be unnecessary to produce further argument or authority to refute it. Every dictate of reason and common sense points to the construction contended for by Loomis, to wit, that the company had the option to pay cash or require him to talce his commission from-the secondhand rig. . In fact, the company recognized this construction when it sent out its agent to exercise such option and demand that Loomis take his commission from his secondhand property, other*44wise the visit of Gonlogson was an idle ceremony and a useless expense. An examination of the authorities shows only three cases at all similar to ours: Davis v. Huber Mfg. Co. 119 Iowa, 56, 93 N. W. 78; Woods v. J. I. Case Threshing Mach. Co. 155 Iowa, 177, 135 N. W. 399; McGeehan v. Gaar, S. & Co. 122 Wis. 630, 100 N. W. 1072. While those cases are not exactly in point, they clearly show that the construction of the contract adopted by the majority opinion is utterly untenable. In all three of these cases, the court held that in the absence of some action upon the part of the threshing machine company requiring the agent to take his commission from the secondhand machinery, that said commission was payable in cash. In the case of Woods v. J. I. Case Threshing Mach. Co. supra, the Iowa supreme court quotes enough of their contract to show that it is the identical contract which existed between the parties to this suit, such quotations as are given being word for word, comma for comma, identical with the contract before us. The Iowa court says: “Plaintiffs [the selling agents] had nothing to do with the secondhand engine as to either transaction in which it figured. Their commission was due when they furnished a purchaser who was satisfactory to the defendant, and they were not bound to rely upon the outcome of some deal the defendant made without their approval.” If the Iowa court had held that the commission was not due until the company had exercised its option and given it to the selling agent, they certainly would not have used the language above quoted.
To recapitulate, it is my opinion that the contract provides generally for a 10 per cent cash commission, whether the purchase price was represented partly by secondhand goods or not. In case the company so elected, the agent must take his commission out of the secondhand machinery. The company, however, was under no obligations to exercise this option, and in such case the agent would automatically be entitled to cash. If this construction is correct, we have to determine whether under the facts in this case the company exercised this option. Upon this phase of the question, I have only to say that the matter was properly for the jury, who, under direction of the court, found that the company had not exercised the same. This phase of the question, however, I do not deem of mnch importance. I must respectfully but most earnestly dissent.